Citation Nr: 0215460
Decision Date: 08/28/02	Archive Date: 11/06/02

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  95-25 622	)	DATE AUG 28, 2002
	)
	)

On appeal from the Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

Entitlement to an effective date earlier than October 4, 1993, for the 70 percent evaluation for post-traumatic stress disorder.

(The issue of entitlement to service connection for peptic ulcer disease and hiatal hernia as secondary to service connected post-traumatic stress disorder will be the subject of a later decision).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 1969.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a June 1996 rating decision from the Department of Veterans Affairs (VA) regional office (RO) in Portland, Oregon.  The Board previously reviewed this matter in September 1997 and remanded the issue of entitlement to an increased evaluation for PTSD, currently rated at 30 percent.  By rating decision dated in July 2000, the RO granted an increased evaluation for PTSD to 70 percent, effective October 4, 1993.  The veteran, in a statement also dated in July 2000, expressed agreement with the increase, but disagreement with the effective date assigned.  

The Board is undertaking additional development on the issue of entitlement to service connection for peptic ulcer disease and hiatal hernia as secondary to service connected post-traumatic stress disorder pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board will provide notice of the development required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3.105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After giving the notice to the veteran and reviewing his and/or his representative s response to the notice, the Board will prepare a separate decision addressing this issue.


 FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.

2.  The veteran's claim for an increased evaluation for post-traumatic stress disorder was received on October 4, 1993.

3.  The veteran was not demonstrated to have had post-traumatic stress disorder symptomatology more nearly approximating the criteria for assignment of a disability rating of 70 percent prior to October 4, 1993.  


CONCLUSION OF LAW

The criteria for an effective date earlier than October 4, 1993 for the assignment of a 70 percent schedular evaluation for service-connected post-traumatic stress disorder have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.400 (2001), 4.7, 4.130, Diagnostic Codes 9411, (effective prior to November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Background

Duty to Assist

The Veterans Claims Assistance Act of 2000 (hereafter VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001), was recently enacted.  The VCAA contains extensive provisions modifying the adjudication of all pending claims. Karnas v. Derwinski, 1 Vet. App. 308 (1991); VAOPGCPREC 011-00.  The new law revises the former § 5107(a) of title 38 United States Code to eliminate the requirement that a claimant come forward first with evidence to well ground a claim before the Secretary is obligated to assist the claimant in developing the facts pertinent to the claim. 

VA issued regulations to implement the VCAA in August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The amendments were effective November 9, 2000, except for the amendment to 38 C.F.R. § 3.156(a) that is effective August 29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that the provisions of this rule merely implement the VCAA and do not provide any rights other than those provided in the VCAA.  66 Fed. Reg. 45,629.  Accordingly, in general where the record demonstrates that the statutory mandates have been satisfied, the regulatory provisions likewise are satisfied.

The May 2002 statement of the case (SOC) advises the veteran of the rating criteria used to evaluate whether he is entitled to an effective date earlier than October 4, 1993, for the 70 percent evaluation assigned for PTSD and explains the particulars of why the evidence did not warrant the assignment of an earlier effective date for the evaluation.  The veteran has had the opportunity to submit evidence and argument in support of his claim and he did not indicate the existence of any outstanding Federal government record that could substantiate his claim.  Nor did he refer to any other records that could substantiate his claim that are not already in the file.  Since the RO has secured a complete record, the requirement under the VCAA that the RO advise the claimant of how responsibilities in developing the record are divided is moot. 

For the foregoing reasons, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled, to include the revised regulatory provisions of 38 C.F.R. § 3.159, and that no additional assistance to the veteran is required based on the facts of the instant case.  Since the veteran was provided the necessary information on which to substantiate his claim, the Board finds that there is no prejudice in proceeding with the claim at this time.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

The method of determining the effective date of an increased evaluation is set forth in 38 U.S.C.A. § 5110(a) and (b)(2) (West 1991), as well as 38 C.F.R. § 3.400(o) (2001).  These legal criteria provide that, in general, the effective date of an award of increased compensation is the date of the receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o).  

The effective date of an award of increased compensation can be the earliest date as of which it is ascertainable that an increase in disability has occurred, if the application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The Court and VA General Counsel have interpreted the laws and regulations pertaining to the effective date of an increase.  If an increase in disability occurred within one year prior to the claim, the increase is effective as of the date that the increase was "factually ascertainable."  If an increase in disability occurred more than one year prior to the claim, the increase is effective as of the date of claim.  
If the increase occurred after the date of claim, the effective date is the date of increase.  See 38 U.S.C.A. 5110(b)(2), Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2), and VAOPGCPREC 12-98.

A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. §§ 3.1(p), 3.155 (2001).  The regulation which governs informal claims, 
38 C.F.R. § 3.155 (2001), provides that (a) any communication or action, indicating an intent to apply for one or more benefits under the laws administered by [VA], from a claimant . . . may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The date of a uniformed service examination which is the basis for granting severance pay to a former member of the Armed Forces on the temporary disability retired list will be accepted as the date of receipt of claim.  The date of admission to a non-VA hospital where a veteran was maintained at VA expense will be accepted as the date of receipt of a claim, if VA maintenance was previously authorized, but if VA maintenance was authorized subsequent to admission, the date VA received notice of admission will be accepted.  The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157(b) (2001).

Under the mental disorders criteria in effect prior to November 7, 1996, a 70 percent evaluation is warranted where the ability to establish or maintain effective or favorable relationships with people is severely impaired, and the psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment.  38 C.F.R. 4.130, Diagnostic Code 9411 (1996).

Impairment of one's social and industrial skills indicates an inability to adapt to various social and industrial environments.  In evaluating the veteran's social and industrial adaptability, we must look to "those abnormalities of conduct, judgment, and emotional reactions which affect economic adjustment, i.e., which produce impairment of earning capacity."  38 C.F.R. § 4.129.  Social inadaptability, reflecting the ability to establish healthy interpersonal relationships, is evaluated only as it affects industrial adaptability. 38 C.F.R. § 4.129.

The severity of disability is based upon actual symptomatology, as it affects social and industrial adaptability.  Two of the most important determinants of 
disability are time lost from gainful work and decrease in work efficiency.  VA must not under evaluate the emotionally sick veteran with a good work record, nor must it over evaluate his or her condition on the basis of a poor work record not supported by the psychiatric disability picture.  It is for this reason that great emphasis is placed upon the full report of the examiner, descriptive of actual 
symptomatology. The record of the history and complaints is only preliminary to the examination. The objective findings and the examiner's analysis of the symptomatology are the essentials.  The examiner's classification of the disease as 
"mild," "moderate," or "severe" is not determinative of the degree of disability, but the report and the analysis of the symptomatology and the full consideration of the whole history by the rating agency will be. 38 C.F.R. § 4.130.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2001).  


II.  Analysis

The veteran contends that he is entitled to an effective date of 1989 for the increased evaluation to 70 percent for PTSD; he gives no theory of entitlement for this year as an effective date. 

Historically, the veteran was released from active service in July 1969.  He filed a claim for entitlement to service connection for PTSD in September 1992.  Service connection for PTSD was granted and a 10 percent evaluation was assigned by rating decision dated in August 1993.  The RO deemed the effective date to be September 28, 1992, the date the service connection claim was filed.  Subsequently, the veteran filed for an increase in his evaluation for PTSD, which was received on October 4, 1993.  The evaluation was increased to 30 percent by rating decision dated in November 1994.  The veteran filed a notice of disagreement in May 1995 and a substantive appeal in July 1995.

An effective date for PTSD in 1989 is not legally possible since the veteran did not file a claim for service connection for PTSD until September 1992 and a claim for an increased evaluation for PTSD until October 1993.  The earliest effective date possible for the increased evaluation to 70 percent is October 1992; one year before the veteran filed his claim for an increase.  A date within the timeframe of October 1992 to September 1993 is possible only if the increase in disability is factually ascertainable during that time.

The veteran underwent a VA Social Industrial Survey Compensation and Pension Evaluation in March 1993.  At the time of the interview, the veteran was living with his wife and 19-year old son.  He was working as a fabric cutter with the same employer he had worked for since he returned from Vietnam.  He indicated that he got along okay with his co-workers.  He pointed out that he did have a bad temper occasionally, particularly over little things, but they put up with him at work.  He stated that he was irritable at home and lost his temper.  He reported that he slept light, waking often and dreaming often of Vietnam.  The veteran stated that he thought of Vietnam every day, sometimes dwelling on it.  He indicated that he had no friends except for one from childhood, who had married his sister-in-law.  He stated that he does not associate with anyone any more and was separated from all his friends.   He reported that he had thought of suicide and had come close a couple of times.  Recently, he had lost interest in hobbies and did nothing with his time other than watch television.

The veteran arrived at the interview neatly groomed and dressed casually.  He was very insecure and when he made eye contact with the interviewer, he looked away immediately.  When pressed for additional information, the veteran giggled nervously.  He was unable to verbally express himself well on any topic and he appeared mentally slow.  He expressed survival guilt and reported sleep disturbance with nightmares and intrusive thoughts about Vietnam.  He suffered from depression and suicidal ideation.  He was more isolated and introverted after going to Vietnam and he had developed a temper.  The evaluator concluded that the veteran was moderately impaired socially and mildly impaired industrially from the PTSD symptomatology.

The veteran underwent a VA PTSD examination in March 1993.  The examiner noted reviewing the claims file and the VA Social Industrial Survey Compensation and Pension Evaluation, which had been done approximately one week before.  The examining physician found the veteran to be congenial, shy and somewhat uneasy about himself.  He was friendly and cooperative with the examiner and revealed a nervous laugh when pressed about uncomfortable subject matter.  The veteran was neatly dressed.  His affect was full, supple, and appropriate to expressed ideation, other than the tendency to giggle in a childlike manner when nervous.  There was obvious difficulty in discussing combat issues; the veteran displayed a pensive facial expression when directly steered into discussing those matters.  He was obviously distressed at those points of discussion and was straightforward regarding his disinclination to discuss those matters.  Speech was coherent and goal oriented without evidence of formal thought disorder.  There was no evidence of delusional thinking and hallucinations were not described.  He was oriented in three spheres and demonstrated intact remote and recent memory.

The veteran reported that his most difficult PTSD symptom was daily intrusive recollections with a lot of guilt centered around his friend, who was killed.  He stated that he had nightmares about various firefights, about or reliving the death of his friend or different scenarios about his friend.  He indicated that the nightmares occurred frequently at first, then decreased, and continued to fluctuate in frequency for a number of years.   Currently, he was having a nightmare about once a month.  Typically, when this happened, his wife would awaken him because he was agitated.  He described having a clammy feeling when awakened, but he did not describe severe diaphoresis or agitation.  He indicated a tendency to drop to the ground when he heard a percussive noise, e.g. a car backfiring, and he described trigger phenomena, e.g. burning grass that reminded him of burning hooches in Vietnam.  The veteran reported that he had erected a barbed wire fence around his one-acre lot on the outskirts of Portland.  He stated that the fence gave him a heightened sense of safety, but he did not describe severe hypervigilance or repetitive perimeter checking.  He only described a feeling of uneasiness upon hearing a noise.

Following a lengthy discussion of the veterans experiences in Vietnam, the examiner concluded that the veteran did suffer from PTSD, but it was a more mild case than we often saw.  The veterans most severe symptoms have been the daily intrusive recollections and survival guilt; he also had periodic nightmares, trigger phenomena, and some emotional withdrawal.  The veterans guilt extends to the killing behavior he engaged in Vietnam and his inability to come to terms with his participation in the violence.   The examiner opined that the veteran would make a good candidate for group therapy at the VA or a Vet Center to help him understand the psychological defense mechanisms that enabled him to adapt to his duty in Vietnam.

The veteran participated in weekly group therapy at the Portland Vet Center between April 1993 and September 1993, except late June through August 1993.  The veteran stated in April 1993 that the last time he experienced happiness was the day he came back from Vietnam.  He also discussed a fight with his employer in April.  The veteran talked about his anger at work, home, and with children at each of four sessions in May.  He discussed his lack of emotions concerning death since Vietnam during his first session in June and his anger problems during his second session.  In September, the veteran discussed problems at work, including a reference to a co-worker who had talked about him as being crazy and how that label keeps people away from him.  He also discussed increased problems with sleeping.

A report from the Portland Vet Center, dated in December 1993, indicates that the veteran participated in eight individual sessions and 22 group sessions since he began therapy in April 1993.  The report states that the veteran had recurring distressing dreams of the death of a friend in Vietnam and being drenched with his blood for several days.  He also was experiencing intense psychological distress at exposure to events that symbolized or resembled an aspect of the traumatic event, including the anniversary of the trauma.  The veteran tried to avoid thoughts or feelings associated with the trauma.  He tried to avoid activities or situations that aroused recollections of the trauma.  He experienced feelings of detachment or estrangement from others and he had a restricted range of effect, e.g., he was unable to have loving feelings.  The veteran also had difficulty falling or staying asleep, irritability or outbursts of anger, and difficulty concentrating.  All of the symptoms occurred at least once a month and began within one year of returning from Vietnam.  The report concluded that the veteran led a very restricted lifestyle.  His ability to establish and maintain meaningful relationships with people was considered to be substantially impaired.  He was also considered severely restricted in his ability to interact in a work setting that would be beneficial to him.

A review of the contemporaneous record between September 1992 and October 1993 indicates some degree of social and industrial impairment, but does not indicate that the veterans PTSD was 70 percent disabling.  The veterans ability to establish or maintain effective or favorable relationships with people was measurably compromised, as seen by his separation from friends and his limitation in social interaction.  The examiner for the VA Social Industrial Survey Compensation and Pension Evaluation assessed his social impairment as moderate.  The VA medical examiner found the veterans case to be more mild in comparison with other known cases.  The Board considers these assessments as just one factor in determining the veterans degree of social impairment.  In this regard, the Board also notes that the veterans participation in group therapy during this period was often described positively, e.g. very good, talkative, interactive, or good.  He was also noted to be quiet and answering questions, but not asking questions on occasion.  Although the veteran did admit to having a temper, he did not disclose any serious problems with interacting with his wife and son, or with strangers.  The VA medical examiner found the veteran to be friendly and cooperative.  As a whole, the evidence does support an assessment in greater degree than moderate or mild social impairment.

Regarding the veterans industrial impairment, the VA evaluator and examiner opined that the veterans case was mild.  During the period between September 1992 and October 1993, the veteran was holding the same job that he had started soon after returning from Vietnam.  Aside from his apparent ability to maintain the same employment for over 20 years, he indicated no incidents or situations stemming from his PTSD symptomatology, which had placed his job in jeopardy.  The veteran only described having a temper that his co-workers put up with and the perceived effect of one co-worker describing him as crazy.  The veteran reported that he had tried getting other jobs, but attributed his limited education as the reason that his attempts never panned out.  This is wholly consistent with his reported educational level and the examiners assessment of the veterans intellectual capabilities.  The contemporaneous record does not demonstrate a severe impairment in the veterans ability to establish or maintain effective or favorable relationships with people or in his ability to obtain or retain employment, which would warrant a 70 percent evaluation.

A review of records dating after October 1993 reflect the veterans condition as recorded on their respective dates and do not bear directly or indirectly on his claim for an effective date earlier than October 4, 1993, for PTSD.

Finally, the effective date of October 4, 1993 for a 70 percent evaluation is not readily explicable beyond its obvious connection as the date that the veteran filed his claim for an increased evaluation for PTSD.  Clearly, however, the evidence is overwhelmingly against assigning an effective date earlier than October 4, 1993.  In such circumstances, the benefit of the doubt doctrine is not for application.


 ORDER

Entitlement to an effective date earlier than October 4, 1993 for the assignment of a 70 percent evaluation for post-traumatic stress disorder is denied.



		
	V. L. Jordan
	Member, Board of Veterans Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells you what steps you can take if you disagree with our decision.  We are in the process of updating the form to reflect changes in the law effective on December 27, 2001.  See the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the meanwhile, please note these important corrections to the advice in the form:

? These changes apply to the section entitled Appeal to the United States Court of Appeals for Veterans Claims.  (1) A Notice of Disagreement filed on or after November 18, 1988 is no longer required to appeal to the Court.  (2) You are no longer required to file a copy of your Notice of Appeal with VAs General Counsel.
? In the section entitled Representation before VA, filing a Notice of Disagreement with respect to the claim on or after November 18, 1988 is no longer a condition for an attorney-at-law or a VA accredited agent to charge you a fee for representing you.

  
